Exhibit 10.13

FIRST AMENDMENT TO LEASE

I. PARTIES AND DATE.

This First Amendment to Lease (the “Amendment”) dated December 7, 2009, is by
and between THE IRVINE COMPANY LLC, a Delaware limited liability company,
formerly The Irvine Company, a Delaware corporation (“Landlord”), and TIGERLOGIC
CORPORATION, a Delaware corporation, successor by merger to Raining Data
Corporation, a Delaware corporation (“Tenant”).

II. RECITALS.

On November 9, 2004, Landlord and Tenant entered into a lease (the “Original
Lease,” as amended by this Amendment, the “Lease”) for space in a building
located at 25A Technology Drive, Irvine, California (“Premises”).

Landlord and Tenant each desire to modify the Original Lease to (a) allow the
Term to expire by its terms as to a portion of the Premises consisting of
approximately 14,154 rentable square feet of space shown on EXHIBIT A attached
to this Amendment and herein referred to as the “Second Floor Excess Space”,
(b) extend the Term as to the remainder of the Premises consisting of
approximately 14,958 rentable square feet of space as shown on EXHIBIT A
attached to this Amendment and is herein referred to as “Suite 100”, (c) adjust
the Basic Rent and (d) make such other modifications as are set forth below.

III. MODIFICATIONS.

A. Expiration of Term as to Second Floor Excess Space. The parties agree that,
notwithstanding anything to the contrary in the Original Lease, the Term of the
Lease as to the Second Floor Excess Space shall expire upon the later to occur
of (i) midnight on the day that is two (2) weeks following the date that the
“Tenant Improvements” for Suite 100 (as defined in the attached Work Letter) are
substantially completed subject only to minor punch list items or (ii) at
midnight on February 28, 2010 ((i) or (ii), as applicable, the “Second Floor
Excess Space Termination Date”). Tenant’s obligation to pay Basic Rent and
Operating Expenses as to the Second Floor Excess Space shall terminate on
February 28, 2010; provided, however, that to the extent that the Second Floor
Excess Space Termination Date is delayed beyond February 28, 2010 due to a
“Tenant Delay” (as defined in the Work Letter), then Tenant will be required to
pay to Landlord (i) $736.00 for each such day of delay as Basic Rent for the
Second Floor Excess Space, and (ii) Operating Expenses for the Second Floor
Excess Space in the amount as provided in section 4.2 of the Lease (pro-rated
for the Second Floor Excess Space share of such Operating Expenses divided by
30), for each such day of delay. Tenant shall deliver possession of the Second
Floor Excess Space to Landlord in the condition as required by the provisions of
Sections 7.3 and 15.3 of the Lease on or before the Second Floor Excess Space
Termination Date, provided that Landlord hereby acknowledges that there are no
Non-Standard Improvement or Alterations in the Second Floor Excess Space that
Tenant will be required to replace or remove. From and after the Second Floor
Excess Space Termination Date, the “Premises” under the Lease shall consist only
of Suite 100.



--------------------------------------------------------------------------------

B. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

1. Effective as of the Second Floor Excess Space Termination Date, Item 1 shall
be deleted in its entirety and substituted therefor shall be the following:

“1. Premises: Suite No. 100 (the Premises are more particularly described in
Section 2.1).

Address of Building: 25A Technology Drive, Irvine, CA”

2. Item 5 is hereby deleted in its entirety and substituted therefor shall be
the following:

“5. Lease Term: The Term of this Lease shall expire at midnight on October 31,
2015 (“Expiration Date”)”

3. Item 6 is hereby amended by adding the following:

“Commencing March 1, 2010, the Basic Rent shall be Seventeen Thousand Nine
Hundred Fifty Dollars ($17,950.00) per month, based on $1.20 per rentable square
foot.

Commencing March 1, 2011, the Basic Rent shall be Nineteen Thousand Four Hundred
Forty-Five Dollars ($19,445.00) per month, based on $1.30 per rentable square
foot.

Commencing March 1, 2012, the Basic Rent shall be Twenty Thousand Nine Hundred
Forty-One Dollars ($20,941.00) per month, based on $1.40 per rentable square
foot.

Commencing March 1, 2013, the Basic Rent shall be Twenty Two Thousand Four
Hundred Thirty-Seven Dollars ($22,437.00) per month, based on $1.50 per rentable
square foot.

Commencing March 1, 2014, the Basic Rent shall be Twenty Three Thousand Nine
Hundred Thirty-Three Dollars ($23,933.00) per month, based on $1.60 per rentable
square foot.

Commencing March 1, 2015, the Basic Rent shall be Twenty Five Thousand Four
Hundred Twenty-Nine Dollars ($25,429.00) per month, based on $1.70 per rentable
square foot.”

4. Effective as of the Second Floor Excess Space Termination Date, Item 8 shall
be deleted in its entirety and substituted therefore shall be the following:

“8. Floor Area of Premises: Approximately 14,958 rentable square feet (which
rentable square footage shall be fixed for the entire Term, as it may be further
extended)”

5. Item 12 is hereby deleted in its entirety and substituted therefor shall be
the following:

“12. Address for Payments and Notices:

LANDLORD

THE IRVINE COMPANY LLC

550 Newport Center Drive

Newport Beach, CA 92660

Attn: Senior Vice President, Operations

Irvine Office Properties

 

2



--------------------------------------------------------------------------------

with a copy of notices to:

THE IRVINE COMPANY LLC

550 Newport Center Drive

Newport Beach, CA 92660

Attn: Vice President, Operations

Irvine Office Properties, Technology Portfolio

TENANT

TIGERLOGIC CORPORATION

25A Technology Drive, Suite 100

Irvine, CA 92618”

6. Effective as of the Second Floor Excess Space Termination Date, Item 15 shall
be deleted in its entirety and substituted therefor shall be the following:

“15. Vehicle Parking Spaces: Fifty (50)”

C. Right to Extend this Lease. The provisions of Section 3.3 of the Original
Lease entitled “Right to Extend this Lease” are hereby deleted in their
entirety, and substituted therefor shall be the following:

“SECTION 3.3. RIGHT TO EXTEND THIS LEASE. Provided that no Event of Default has
occurred and is continuing under any provision of this Lease, at the time of
exercise of the extension right granted herein, and provided further that Tenant
has not assigned its interest in this Lease or sublet more than twenty-five
percent (25%) of the Floor Area of the Premises (in the aggregate) to other than
a “Permitted Transferee” (as hereinafter defined), then Tenant may extend the
Term of this Lease for one (1) period of either thirty-six (36) months or sixty
(60) months at Tenant’s election. Tenant shall exercise its right to extend the
Term (as same is extended by this Amendment) by and only by delivering to
Landlord, not less than nine (9) months or more than eleven (11) months prior to
the Expiration Date of the Term, Tenant’s irrevocable written notice of its
commitment to extend (the “Commitment Notice”). Tenant’s Commitment Notice shall
irrevocably state whether Tenant’s exercise is as to a 36-month or 60-month
extension and in the absence of such statement, Tenant’s exercise shall
conclusively be deemed to be as to a 36-month extension. The Basic Rent payable
under the Lease during any extension of the Term shall be determined as provided
in the following provisions.

If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then within one hundred twenty (120) and ninety
(90) days prior to the Expiration Date of the Term, Landlord shall notify Tenant
in writing of the Basic Rent that would reflect the prevailing market rental
(the “Prevailing Rental Rate”) rate for a 36-month or 60-month renewal (as
applicable) of comparable space in “freeway fronting” projects owned by Landlord
in the Irvine Spectrum Area (“Comparable Projects”) (together with any increases
thereof during the extension period) as of the commencement of the extension
period (“Landlord’s Determination”). Should Tenant disagree with the Landlord’s
Determination, then Tenant shall, not later than twenty (20) days thereafter,
notify Landlord in writing of Tenant’s determination of those rental terms
(“Tenant’s Determination”). Within ten (10) days following delivery of the
Tenant’s Determination, the parties shall attempt to agree on an appraiser to
determine the Prevailing Rental Rate. If the parties are unable to agree in that
time, then each party shall designate an appraiser within ten (10) days
thereafter. Should either party fail to so designate an appraiser within that
time, then the appraiser designated by the other party shall determine the
Prevailing Rental Rate. Should each of the parties timely designate an
appraiser, then the two appraisers so designated shall appoint a third appraiser
who shall, acting alone, determine the Prevailing Rental Rate for the Premises.
Any appraiser designated hereunder shall have an MAI certification with not less
than five (5) years experience in the valuation of commercial industrial
buildings in the vicinity of the Comparable Projects.

 

3



--------------------------------------------------------------------------------

Within thirty (30) days following the selection of the appraiser and such
appraiser’s receipt of the Landlord’s Determination and the Tenant’s
Determination, the appraiser shall determine whether the Prevailing Rental Rate
determined by Landlord or by Tenant more accurately reflects the Prevailing
Rental Rate for the 36-month or 60-month renewal (as applicable) of the Lease
for the Premises, as reasonably extrapolated to the commencement of the
extension period. Accordingly, either the Landlord’s Determination or the
Tenant’s Determination shall be selected by the appraiser as the Prevailing
Rental Rate for the extension period. In making such determination, the
appraiser shall consider rental comparables for the Comparable Projects
(provided that if there are an insufficient number of comparables within the
Comparable Projects, the appraiser shall consider rental comparables for
similarly improved space within the vicinity of the Comparable Projects with
appropriate adjustment for location and quality of project), including, without
limitation, factors for tenant improvement allowances or “free rent” provisions
then being granted by landlords for renewals of leases, but the appraiser shall
not attribute any factor for brokerage commissions or any improvements paid for
by Tenant in making its determination of the fair market rental rate. At any
time before the decision of the appraiser is rendered, either party may, by
written notice to the other party, accept the Prevailing Rental Rate submitted
by the other party, in which event such terms shall be deemed adopted as the
agreed Prevailing Rental Rate. The fees of the appraiser(s) shall be borne
entirely by the party whose determination of the Prevailing Rental Rate was not
accepted by the appraiser.

Within twenty (20) days after the determination of the Prevailing Rental Rate,
Landlord shall prepare an appropriate amendment to this Lease in commercially
reasonable form for the extension period, and Tenant shall execute and return
same to Landlord within twenty (20) days after Tenant’s receipt of same. Should
the Prevailing Rental Rate not be established by the commencement of the
extension period, then Tenant shall continue paying rent at the rate in effect
during the last month of the initial Term, and a lump sum adjustment shall be
made promptly upon the determination of such new rental.

If Tenant fails to timely exercise the extension right granted herein within the
time period set forth in the initial paragraph of this Section 3.3, Tenant’s
right to extend the Term shall be extinguished and the Lease shall automatically
terminate as of the expiration date of the Term, without any extension and
without any liability to Landlord. Any attempt to assign or transfer any right
or interest created by this paragraph other than to a “Permitted Transferee”
shall be void from its inception. Tenant shall have no other right to extend the
Term beyond the single thirty-six (36) month or 60-month (as applicable)
extension period created by this paragraph. Unless agreed to in a writing signed
by Landlord and Tenant, any extension of the Term, whether created by an
amendment to this Lease or by a holdover of the Premises by Tenant, or
otherwise, shall be deemed a part of, and not in addition to, any duly exercised
extension period permitted by this Section 3.3.”

D. Operating Expenses. Effective as of the Second Floor Excess Space Termination
Date, the term “Tenant’s Share” as defined in Section 4.2(a) shall be amended to
mean the following: that portion of any “Operating Expenses” (as defined in
Section 4.2 of the Lease) which is determined by multiplying the cost of such
item by a fraction, the numerator of which is the Floor Area of the Premises
(that is, of Suite 100) and the denominator of which is the total rentable
square footage, as reasonably determined from time to time by Landlord, of
(i) the Building (which rentable square footage shall be fixed at 29,112 for the
entire Term, as it may be further extended), for all expenses reasonably
determined by Landlord to benefit or relate substantially to the Building, or
(ii) all or some of the buildings in the Project, as reasonably determined by
Landlord, for expenses reasonably determined by Landlord to benefit or relate
substantially to all or some of the buildings in the Project rather than any
specific building.

 

4



--------------------------------------------------------------------------------

E. Security Deposit Section 4.3 of the Original Lease is hereby amended to
provide that, upon an Event of Default by Tenant (as defined in Section 14.1 of
the Lease), Landlord may, in its sole and absolute discretion and
notwithstanding any contrary provision of California Civil Code Section 1950.7,
additionally retain, use or apply the whole or any part of the Security Deposit
to pay amounts estimated by Landlord as the amount due Landlord for prospective
rent and for damages pursuant to Section 14.2 (a)(i) of the Lease and/or
California Civil Code Section 1951.2.

F. Signage. Effective as of the Second Floor Excess Space Termination Date,
Section 5.2 of the Original Lease is hereby amended to provide that (i) Tenant
may, in its sole discretion, change the name on the illuminated building top
sign to TigerLogic at Tenant’s sole cost and expense; (ii) Tenant’s right to one
(1) exterior “eye brow” signage on the Building is terminated as of the Second
Floor Excess Space Termination Date; and (iii) Landlord, at Landlord’s sole cost
and expense, shall install lobby directory signage for Tenant.

G. “After Hours” HVAC. Effective as of the Second Floor Excess Space Termination
Date, Section 6.1 of the Original Lease is hereby amended to provide that the
“reasonable charge” for Tenant’s “after hours” usage of each HVAC servicing the
Premises, shall mean the following charges (in addition to the electricity
charges paid to the utility provider): (i) $5.00 per hour for 1-5 ton HVAC
units, (ii) $7.50 per hour for 6-30 ton HVAC units and (iii) $10.00 per hour for
HVAC units of greater than 30 tons.”

H. Late Payments. The reference to “Two Hundred Fifty Dollars ($250.00)” in
Section 14.3(a) of the Original Lease is hereby amended to “One Hundred Dollars
($100.00).”

I. Waiver of Jury Trial. Section 14.7 of the Original Lease is hereby deleted in
its entirety and substituted therefor shall be the following:

SECTION 14.7. WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.

(a) LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY,
AND, TO THE EXTENT ENFORCEABLE UNDER CALIFORNIA LAW, EACH PARTY DOES HEREBY
EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST
THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR
SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM OF INJURY OR DAMAGE. FURTHERMORE, THIS WAIVER AND RELEASE OF
ALL RIGHTS TO A JURY TRIAL IS DEEMED TO BE INDEPENDENT OF EACH AND EVERY OTHER
PROVISION, COVENANT, AND/OR CONDITION SET FORTH IN THIS LEASE.

(b) IN THE EVENT THAT THE JURY WAIVER PROVISIONS OF SECTION 14.7(a) ARE NOT
ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE PROVISIONS OF THIS SECTION 14.7(b)
SHALL APPLY. IT IS THE DESIRE AND INTENTION OF THE PARTIES TO AGREE UPON A
MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES AND DISPUTES ARISING OUT OF
THIS LEASE OR RELATED TO THE PREMISES WILL BE RESOLVED IN A PROMPT AND
EXPEDITIOUS MANNER. ACCORDINGLY, EXCEPT WITH RESPECT TO ACTIONS FOR UNLAWFUL

 

5



--------------------------------------------------------------------------------

OR FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT REMEDY OF ATTACHMENT,
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST
THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES
AND/OR ANY CLAIM OF INJURY OR DAMAGE, SHALL BE HEARD AND RESOLVED BY A REFEREE
UNDER THE PROVISIONS OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 638 –
645.1, INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY SUCCESSOR STATUTE(S) THERETO)
(THE “REFEREE SECTIONS”). ANY FEE TO INITIATE THE JUDICIAL REFERENCE PROCEEDINGS
SHALL BE PAID BY THE PARTY INITIATING SUCH PROCEDURE; PROVIDED HOWEVER, THAT THE
COSTS AND FEES, INCLUDING ANY INITIATION FEE, OF SUCH PROCEEDING SHALL
ULTIMATELY BE BORNE IN ACCORDANCE WITH SECTION 14.6 ABOVE. THE VENUE OF THE
PROCEEDINGS SHALL BE IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED. WITHIN TEN
(10) DAYS OF RECEIPT BY ANY PARTY OF A WRITTEN REQUEST TO RESOLVE ANY DISPUTE OR
CONTROVERSY PURSUANT TO THIS SECTION 14.7(b), THE PARTIES SHALL AGREE UPON A
SINGLE REFEREE WHO SHALL TRY ALL ISSUES, WHETHER OF FACT OR LAW, AND REPORT A
FINDING AND JUDGMENT ON SUCH ISSUES AS REQUIRED BY THE REFEREE SECTIONS. IF THE
PARTIES ARE UNABLE TO AGREE UPON A REFEREE WITHIN SUCH TEN (10) DAY PERIOD, THEN
ANY PARTY MAY THEREAFTER FILE A LAWSUIT IN THE COUNTY IN WHICH THE PREMISES ARE
LOCATED FOR THE PURPOSE OF APPOINTMENT OF A REFEREE UNDER CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 638 AND 640, AS SAME MAY BE AMENDED OF ANY SUCCESSOR
STATUTE(S) THERETO. IF THE REFEREE IS APPOINTED BY THE COURT, THE REFEREE SHALL
BE A NEUTRAL AND IMPARTIAL RETIRED JUDGE WITH SUBSTANTIAL EXPERIENCE IN THE
RELEVANT MATTERS TO BE DETERMINED, FROM JAMS/ENDISPUTE, INC., THE AMERICAN
ARBITRATION ASSOCIATION OR SIMILAR MEDIATION/ARBITRATION ENTITY. THE PROPOSED
REFEREE MAY BE CHALLENGED BY ANY PARTY FOR ANY OF THE GROUNDS LISTED IN SECTION
641 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, AS SAME MAY BE AMENDED OR ANY
SUCCESSOR STATUTE(S) THERETO. THE REFEREE SHALL HAVE THE POWER TO DECIDE ALL
ISSUES OF FACT AND LAW AND REPORT HIS OR HER DECISION ON SUCH ISSUES, AND TO
ISSUE ALL RECOGNIZED REMEDIES AVAILABLE AT LAW OR IN EQUITY FOR ANY CAUSE OF
ACTION THAT IS BEFORE THE REFEREE, INCLUDING AN AWARD OF ATTORNEYS’ FEES AND
COSTS IN ACCORDANCE WITH CALIFORNIA LAW. THE REFEREE SHALL NOT, HOWEVER, HAVE
THE POWER TO AWARD PUNITIVE DAMAGES, NOR ANY OTHER DAMAGES WHICH ARE NOT
PERMITTED BY THE EXPRESS PROVISIONS OF THIS LEASE, AND THE PARTIES HEREBY WAIVE
ANY RIGHT TO RECOVER ANY SUCH DAMAGES. THE PARTIES SHALL BE ENTITLED TO CONDUCT
ALL DISCOVERY AS PROVIDED IN THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
REFEREE SHALL OVERSEE DISCOVERY AND MAY ENFORCE ALL DISCOVERY ORDERS IN THE SAME
MANNER AS ANY TRIAL COURT JUDGE, WITH RIGHTS TO REGULATE DISCOVERY AND TO ISSUE
AND ENFORCE SUBPOENAS, PROTECTIVE ORDERS AND OTHER LIMITATIONS ON DISCOVERY
AVAILABLE UNDER CALIFORNIA LAW. THE REFERENCE PROCEEDING SHALL BE CONDUCTED IN
ACCORDANCE WITH CALIFORNIA LAW (INCLUDING THE RULES OF EVIDENCE), AND IN ALL
REGARDS, THE REFEREE SHALL FOLLOW CALIFORNIA LAW APPLICABLE AT THE TIME OF THE
REFERENCE PROCEEDING. IN ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE, THE DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST STAND AS
THE DECISION OF THE COURT, AND UPON THE FILING

 

6



--------------------------------------------------------------------------------

OF THE STATEMENT OF DECISION WITH THE CLERK OF THE COURT, OR WITH THE JUDGE IF
THERE IS NO CLERK, JUDGMENT MAY BE ENTERED THEREON IN THE SAME MANNER AS IF THE
ACTION HAD BEEN TRIED BY THE COURT. THE PARTIES SHALL PROMPTLY AND DILIGENTLY
COOPERATE WITH ONE ANOTHER AND THE REFEREE, AND SHALL PERFORM SUCH ACTS AS MAY
BE NECESSARY TO OBTAIN A PROMPT AND EXPEDITIOUS RESOLUTION OF THE DISPUTE OR
CONTROVERSY IN ACCORDANCE WITH THE TERMS OF THIS SECTION 14.7(b). TO THE EXTENT
THAT NO PENDING LAWSUIT HAS BEEN FILED TO OBTAIN THE APPOINTMENT OF A REFEREE,
ANY PARTY, AFTER THE ISSUANCE OF THE DECISION OF THE REFEREE, MAY APPLY TO THE
COURT OF THE COUNTY IN WHICH THE PREMISES ARE LOCATED FOR CONFIRMATION BY THE
COURT OF THE DECISION OF THE REFEREE IN THE SAME MANNER AS A PETITION FOR
CONFIRMATION OF AN ARBITRATION AWARD PURSUANT TO CODE OF CIVIL PROCEDURE SECTION
1285 ET SEQ. (AS SAME MAY BE AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO).

J. Prorations. The third sentence of Article XVI of the Original Lease is hereby
deleted in its entirety, and substituted therefore shall be the following:

“All payments requiring proration shall be prorated on the basis of the number
of days in the pertinent calendar month or year, as applicable.”

K. Broker’s Commission. Article XVIII of the Original Lease is amended to
provide that the parties recognize the following parties as the brokers who
negotiated this Amendment, and agree that Landlord shall be responsible for
payment of brokerage commissions to such brokers pursuant to its separate
agreements with such brokers: Irvine Realty Company (“Landlord’s Broker”) and
Travers Realty ONCOR International/Newport Beach (“Tenant’s Broker”). It is
understood and agreed that Landlord’s Broker represents only Landlord in
connection with the execution of this Amendment and that Tenant’s Broker
represents only Tenant. The warranty and indemnity provisions of Article XVIII
of the Original Lease, as amended hereby, shall be binding and enforceable in
connection with the negotiation of this Amendment.

L. Tenant Improvements. Tenant’s lease of Suite 100 pursuant to this Amendment
shall be subject to the acknowledgements set forth in Section 2.2 of the
Original Lease, and Tenant further acknowledges that flooring materials which
may be installed within those portions of the Premises located on the ground
floor of the Building may be limited by the moisture content of the Building
slab and underlying soils. Further, Landlord hereby agrees to complete the
“Tenant Improvements” for Suite 100 in accordance with the provisions of Exhibit
X, Work Letter, attached hereto and incorporated herein by reference.

IV. GENERAL.

A. Effect of Amendments. The Original Lease shall remain in full force and
effect except to the extent that it is modified by this Amendment. In the event
of a conflict between the terms of the Original Lease and this Amendment, the
terms of this Amendment will apply.

B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.

C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

 

7



--------------------------------------------------------------------------------

D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Original Lease shall have the same meaning in this
Amendment as in the Original Lease, unless they are otherwise defined in this
Amendment.

E. Corporate and Partnership Authority. Landlord and Tenant each represent that
the individual(s) executing this Amendment on behalf of Landlord and Tenant,
respectively, are duly authorized to execute and deliver this Amendment on
behalf of such party, and that this Amendment is binding upon Landlord and
Tenant, respectively, in accordance with its terms.

F. SDN List. Tenant hereby represents and warrants that neither Tenant nor any
officer, director, employee or other principal of Tenant (collectively, “Tenant
Parties”) is listed as a Specially Designated National and Blocked Person
(“SDN”) on the list of such persons and entities issued by the U.S. Treasury
Office of Foreign Assets Control (OFAC). In the event Tenant or any Tenant Party
is or becomes listed as an SDN, Tenant shall be deemed in breach of this Lease
and Landlord shall have the right to terminate this Lease immediately upon
written notice to Tenant.

V. EXECUTION.

Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

 

LANDLORD:     TENANT: THE IRVINE COMPANY LLC     TIGERLOGIC CORPORATION, a
Delaware limited liability company     a Delaware corporation By   /s/ Steven M.
Case     By   /s/ Richard W. Koe   Steven M. Case, Senior Vice President    
Name:   Richard W. Koe   Leasing, Office Properties     Title:   CEO By   /s/
Tracy M. Perrelle     By   /s/ Thomas Lim   Tracy M. Perrelle, Vice President  
  Name:   Thomas Lim   Operations, Office Properties     Title:   CFO and VP
Finance

 

8



--------------------------------------------------------------------------------

EXHIBIT A

25A Technology

1st Floor

(“Suite 100”)

LOGO [g74912img001.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT X

WORK LETTER

BUILD TO SUIT

The tenant improvement work (the “Tenant Improvements” and the “Tenant
Improvements Work”) shall consist of the work, including work in place as of the
date hereof, required to complete the improvements to the Premises as shown in
the pricing plan (the “Plan”) prepared by LPA, dated September 1, 2009, which
Plan is attached hereto as Schedule I, and the cost estimate (the “Cost
Estimate”) prepared by Roel Construction, dated September 4, 2009, which Cost
Estimate is attached hereto as Schedule II, including Alternates “A”, “C”, “D”
and “E” shown on said Plan and/or Cost Estimate, but not Alternate “B”. The
Tenant Improvement Work shall be performed by a contractor selected by Landlord,
in accordance with the requirements and procedures set forth below.

I. ARCHITECTURAL AND CONSTRUCTION PROCEDURES.

A. Landlord shall cause its contractor to construct the Tenant Improvements at
Landlord’s sole cost and expense, including without limitation, all costs of
preliminary space plans, architectural, electrical and mechanical working
drawings including engineering, permits, plus contractor’s and construction
management fees for the Tenant Improvements, provided that any additional cost
resulting from Approved Change Orders (as hereinafter defined) requested by
Tenant shall be borne solely by Tenant and paid to Landlord as hereinafter
provided. Unless otherwise specified in the Plan or Cost Estimate, all
materials, specifications and finishes utilized in constructing the Tenant
Improvements shall be Landlord’s building standard tenant improvements,
materials and specifications for the Project as set forth in Schedule III
attached hereto (“Standard Improvements”). Should Landlord submit any additional
plans, equipment specification sheets, or other matters to Tenant for approval
or completion in connection with the Tenant Improvement Work, Tenant shall
respond in writing, as appropriate, within five (5) days unless a shorter period
is provided herein. Tenant shall not unreasonably withhold its approval of any
matter, and any disapproval shall be limited to items not previously approved by
Tenant in the Plan or otherwise.

B. In the event that Tenant requests in writing a revision to the Plan
(“Change”), and Landlord so approves such Change as provided in Section I.C
below, Landlord shall advise Tenant by written change order as soon as is
practical of any increase in the cost to complete the Tenant Improvement Work
and/or any Tenant Delay that such Change would cause. Tenant shall approve or
disapprove such change order and Tenant Delay, if any, in writing within two
(2) days following Tenant’s receipt of such change order. If Tenant approves any
such change order (“Approved Change Order”), Landlord, at its election, may
either (i) require as a condition to the effectiveness of such Approved Change
Order that Tenant pay the increase in the cost to complete attributable to such
Approved Change Order concurrently with delivery of Tenant’s approval of the
Approved Change Order, or (ii) defer Tenant’s payment of such increase until the
date ten (10) days after delivery of invoices for same, provided however, that
such cost must in any event be paid in full prior to Tenant’s commencing
occupancy of the Premises. If Tenant disapproves any such change order, Tenant
shall nonetheless be responsible for the reasonable architectural and/or
planning fees incurred in preparing such change order. Landlord shall have no
obligation to interrupt or modify the Tenant Improvement Work pending Tenant’s
approval of a change order, but if Tenant fails to timely approve a change
order, Landlord may (but shall not be required to) suspend the applicable Tenant
Improvement Work, in which event any related critical path delays because of
such suspension shall constitute Tenant Delays hereunder.

C. Landlord may consent in writing, in its sole and absolute discretion, to
Tenant’s request for a Change, including any modification of a Standard
Improvement in the Plan to a non-standard improvement (“Non-Standard
Improvement”), if requested in writing by Tenant. In addition, Landlord agrees
that it shall not unreasonably withhold its consent to Tenant’s requested
Changes to previously approved Non-Standard Improvements, unless Landlord
determines, in its sole and absolute discretion, that such requested Change to
the Non-Standard Improvements (i) is

 

1



--------------------------------------------------------------------------------

of a lesser quality than the Non-Standard Improvements previously approved by
Landlord, (ii) fails to conform to applicable governmental requirements,
(iii) would result in the Premises requiring building services beyond the level
normally provided to other tenants, (iv) would delay construction of the Tenant
Improvements and Tenant declines to accept such delay in writing as a Tenant
Delay, (v) interferes in any manner with the proper functioning of, or
Landlord’s access to, any mechanical, electrical, plumbing or HVAC systems,
facilities or equipment in or serving the Building, or (vi) would have an
adverse aesthetic impact to the Premises or cause additional expenses to
Landlord in reletting the Premises. All Standard Improvements and Non-Standard
Improvements shall become the property of Landlord and shall be surrendered with
the Premises at the end of the Term; except that Landlord may, by notice to
Tenant given at the time of Landlord’s approval of a Change requested by Tenant,
require Tenant either to remove all or any of the Tenant Improvements approved
by way of such Change, to repair any damage to the Premises or the Common Area
arising from such removal, and to replace any Non-Standard Improvements approved
by way of such Change with the applicable Standard Improvement, or to reimburse
Landlord for the reasonable cost of such removal, repair and replacement upon
demand. Any such removals, repairs and replacements by Tenant shall be completed
by the Expiration Date or sooner termination of this Lease.

D. As used herein, “Tenant Delay” shall mean Tenant’s failure to comply with any
of the time periods specified in this Work Letter, failure to otherwise approve
or reasonably disapprove any submittal within the time period specified herein
for such response (or if no time period is so specified, within five (5) days
following Tenant’s receipt thereof), Tenant’s request of any Changes, or the
submission of inaccurate or erroneous specifications or other information which
delays in any manner the substantial completion of the Tenant Improvements
(including without limitation by specifying materials that are not readily
available) or the issuance of an occupancy certificate.

E. It is understood that all or a portion of the Tenant Improvements may be done
during Tenant’s occupancy of the Premises. In this regard, Tenant agrees to
assume any risk of injury, loss or damage to Tenant to the extent not the result
of Landlord’s negligence or willful misconduct. While Landlord agrees to employ
construction practices reasonably intended to minimize disruptions to the
operation of Tenant’s business in the Premises, Tenant acknowledges and agrees
that some disruptions may occur during the course of construction of the Tenant
Improvements, and in no event shall rent abate as the result of the construction
of the Tenant Improvements; provided, however, that Landlord shall provide
reasonable access at all times to Tenant to the computer lab and shipping room
in the Premises. As set forth in the Plan, Landlord shall pay for and cause
Tenant’s furniture and other equipment (excluding computers) to be moved as
necessary so as to facilitate the Tenant Improvements Work.

F. Tenant hereby designates Thomas G. Lim (“Tenant’s Construction
Representative”), Telephone No. (408) 236-7614, as its representative, agent and
attorney-in-fact for all matters related to the Tenant Improvement Work,
including but not by way of limitation, for purposes of receiving notices,
approving submittals and issuing requests for Changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given directly by Tenant. The foregoing authorization is intended to provide
assurance to Landlord that it may rely upon the directives and decision making
of the Tenant’s Construction Representative with respect to the Tenant
Improvement Work and is not intended to limit or reduce Landlord’s right to
reasonably rely upon any decisions or directives given by other officers or
representatives of Tenant. Tenant may amend the designation of its Tenant’s
Construction Representative(s) at any time upon delivery of written notice to
Landlord.

 

2



--------------------------------------------------------------------------------

II. DISPUTE RESOLUTION

A. All claims or disputes between Landlord and Tenant arising out of, or
relating to, this Work Letter shall be decided by the JAMS/ENDISPUTE (“JAMS”),
or its successor, with such arbitration to be held in Orange County, California,
unless the parties mutually agree otherwise. Within ten (10) business days
following submission to JAMS, JAMS shall designate three arbitrators and each
party may, within five (5) business days thereafter, veto one of the three
persons so designated. If two different designated arbitrators have been vetoed,
the third arbitrator shall hear and decide the matter. If less than two
(2) arbitrators are timely vetoed, JAMS shall select a single arbitrator from
the non-vetoed arbitrators originally designated by JAMS, who shall hear and
decide the matter. Any arbitration pursuant to this section shall be decided
within thirty (30) days of submission to JAMS. The decision of the arbitrator
shall be final and binding on the parties. All costs associated with the
arbitration shall be awarded to the prevailing party as determined by the
arbitrator.

B. Notice of the demand for arbitration by either party to the Work Letter shall
be filed in writing with the other party to the Work Letter and with JAMS and
shall be made within a reasonable time after the dispute has arisen. The award
rendered by the arbitrator shall be final, and judgment may be entered upon it
in accordance with applicable law in any court having jurisdiction thereof.
Except by written consent of the person or entity sought to be joined, no
arbitration arising out of or relating to this Work Letter shall include, by
consolidation, joinder or in any other manner, any person or entity not a party
to the Work Letter unless (1) such person or entity is substantially involved in
a common question of fact or law, (2) the presence of such person or entity is
required if complete relief is to be accorded in the arbitration, or (3) the
interest or responsibility of such person or entity in the matter is not
insubstantial.

C. The agreement herein among the parties to arbitrate shall be specifically
enforceable under prevailing law. The agreement to arbitrate hereunder shall
apply only to disputes arising out of, or relating to, this Work Letter, and
shall not apply to other matters of dispute under the Lease except as may be
expressly provided in the Lease.

 

3



--------------------------------------------------------------------------------

Schedule I

The Plan

LOGO [g74912img002.jpg]

 

1



--------------------------------------------------------------------------------

LOGO [g74912img003.jpg]

 

2



--------------------------------------------------------------------------------

Schedule II

The Cost Estimate

LOGO [g74912img004.jpg]

 

3



--------------------------------------------------------------------------------

LOGO [g74912img005.jpg]

 

4



--------------------------------------------------------------------------------

LOGO [g74912img006.jpg]

 

5



--------------------------------------------------------------------------------

LOGO [g74912img007.jpg]

 

6



--------------------------------------------------------------------------------

Schedule III

Standard Improvements

Tenant Improvement / Interior Construction Outline Specifications

(By Tenant/Tenant Allowance)

 

TENANT STANDARD GENERAL OFFICE:   

CARPET

 

Direct glue, from one of the following options:

  

Designweave - Z6354 Tempest Esq.:

 

a)      553 Steel Wool

b)      773 Melba Toast

c)      575 Silver Smoke

d)      535 Dolphin

e)      454 Denim

  

Designweave – Z6356 Techno:

 

a)      336 Lido

b)      252 Topaz

c)      518 Night Sky

d)      997 Silver Plum

e)      496 Galactic

  

VINYL COMPOSITION TILE (VCT)

 

12x12 VCT Armstrong Standard Excelon, from the following options:

  

a)      51803 Pearl White

b)      51899 Cool White

  

c)      51908 Pewter

d)      51899 Cool White

  

PAINT / WALLS

 

5/8” gypsum drywall on 2-1/2” x 25 ga. metal studs, floor to ceiling
construction, no walls shall penetrate the grid unless required by code. All
walls shall be straight, and parallel to building perimeter walls. All offices
and rooms shall be constructed of a standard size and tangent to a building
shell or core wall. Paint finish, one standard color to be Benjamin Moore AC-40,
Glacier White, flat finish.

 

BASE

 

2-1/2”Burke rubber base color: Pearl 137P, straight at cut pile carpet, coved at
resilient flooring and loop carpet.

 

RUBBER TRANSITION STRIP

 

Transition strip between carpet and resilient flooring to be Burke #150, color:
to match adjacent V.C.T.

 

PLASTIC LAMINATE

 

Plastic laminate color at millwork to be Nevamar “Smoky White”, Textured
#S-7-27T.

  

CEILING

 

2x4 USG Radar Illusions #2842 grid and scored tile on 9/16” T-bar grid.
Continuous grid throughout.

  

PERIMETER WALLS

 

Furring, 25 ga. metal studs with 5/8” gypsum drywall, with batt insulation.

  

LIGHTING

 

2X4 fluorescent, 3-lamp energy saving ballast, 18-cell parabolic lens fixture.

  

DOORS

 

1-3/4” solid core, 3”-0” x 8’-10”, plain sliced white oak, Western Integrated
clear anodized aluminum frames, Schlage “D” series “Sparta” latchset hardware,
dull chrome finish.



--------------------------------------------------------------------------------

Tenant Improvement / Interior Construction Outline Specifications

(Continued)

 

  

OFFICE SIDELITES

 

All interior offices to have sidelite glazing adjacent to office entry door. 2’
wide x door height, Western Integrated clear anodized aluminum frame integral to
door frame with clear tempered glass.

TENANT STANDARD GENERAL OFFICE (CONTINUED):   

WINDOW COVERINGS

 

Vertical blinds: Mariak Industries PVC blinds at building perimeter windows,
Model M-3000, Color: Light Grey.

TENANT STANDARD MECHANICAL:   

HVAC

 

Interior and Exterior zone VAV boxes shall be connected to the main supply air
loop. Exterior zone VAV boxes shall be provided with single-row hot water reheat
coil.

 

Air distribution downstream of VAV boxes shall be provided complete with
ductwork, 2’x2’ perforated face ceiling diffusers, 2’x2’ perforated return air
grilles and air balance.

 

Pneumatic thermostats with blank white cover shall be provided for each zone.
Thermostats shall be located adjacent to light switch at 48” above finished
floor.

 

Exterior corner spaces with more than one exposure shall be provided with a
separate zone.

 

Conference Room (or Training Room) 20’x13’ or larger shall be provided with a
separate zone.

 

Exterior zone shall be limited to a single exposure and a maximum of 750 to 1000
square feet.

 

Interior zone shall be limited to a maximum of 2000 square feet.

  

FIRE PROTECTION

 

Pendant satin chrome plated, recessed heads, adjustable canopies, minimum K
factor to be 5.62, located at center of scored ceiling tile. Ceiling drops from
shell supply loop.

TENANT STANDARD ELECTRICAL:   

ELECTRICAL SYSTEM

 

277/480 volt, three phase, four wire metered distribution section added to main
service at Main Electrical Room.

 

Electrical tenant distribution capacity suitable for 22 watts per s.f. to
accommodate HVAC, lighting, data processing, computer loads and convenience
outlets.

 

Tenant Electrical Room, located within the lease space, to include 270/480 volt
and 120/208 volt panels, transformer, lighting control panel, as required.

  

LIGHTING

 

Double switch per Title 24, paired in double gang box, Leviton “Decora” white
plastic coverplate, 42” AFF to switch centerline. Provide occupancy sensors as
required by code. 2x4 fluorescent light fixtures, 3-lamp energy saving ballast,
18-cell parabolic lens fixture based upon one (1) fixture per 80 square feet.

 

Exit signs: Internally illuminated, white sign face with green text.



--------------------------------------------------------------------------------

Tenant Improvement / Interior Construction Outline Specifications

(Continued)

 

TENANT STANDARD ELECTRICAL (CONTINUED):   

OUTLETS

 

Power: 15-amp 125-volt specification grade duplex receptacle mounted vertically,
18” AFF to centerline, white plastic coverplate. Feeds to systems furniture by
Tenant to be via walls, furred columns or ceiling J-box. Power poles and
furniture by Tenant. Ratio of one (1) feed per eight (8) workstations. Assumes
four (4) circuits, eight (8) wire configuration of systems furniture.

 

Telephone/Data: Single gang box with mud ring and pull string, mounted
vertically, 18” AFF to centerline, Cover plate by telephone and/or cabling
company. Teflon cable by tenant.

 

One (1) empty 2” conduit to be routed from Tenant’s Server Room, 4x8 backboard
to building main telephone backboard.

TENANT STANDARD WAREHOUSE/SHIPPING AND RECEIVING:   

FLOORS

 

Sealed concrete.

  

WALLS

 

5/8” gypsum wallboard standard partition. Paint to match Benjamin Moore AC-40
Glacier White; rated partition at occupancy separation as required by code.

  

CEILING

 

Exposed structure, non-painted.

  

WINDOWS

 

None

  

ACCESS

 

7’-6” H x 7’-6” W glazed service doors. Glazing is bronze reflective glass.

  

HVAC

 

None

  

PLUMBING

 

Single accommodation restroom, if required.

 

Sheet vinyl flooring to be Armstrong Classic Corlon “Seagate” #86526 Oyster,
with Smooth White FRP panel wainscot to 48” high. Painted walls and ceiling to
be Benjamin Moore AC-40 Glacier White, semi-gloss finish.

  

LIGHTING

 

Chain hung florescent strip fixtures.

  

OTHER ELECTRICAL

 

Convenience outlets; surface mounted at exposed concrete walls.

  

SECURITY

 

Lockable doors.